ORDER
The defendant, Curtis Lovings, appeals the judgment entered upon his conviction by a jury for unlawful use of a weapon, *34Section 571.030.1(4) RSMo.2000. The defendant challenges the sufficiency of the evidence to support his conviction. We have reviewed the parties’ briefs and the record on appeal. We find the evidence sufficient, and, therefore, the trial court did not err in overruling the defendant’s motion for judgment of acquittal. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 30.25(b).